Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 04/05/2021 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-53 are canceled.
Claims 54-74 are allowed (renumbered as claims 1-21).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments filed on 04/05/2021.
 Regarding claim 54, in addition to Applicant’s amendments filed on
04/05/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Cho, Junguk et al. (NPL, “ACACIA: Context-aware Edge Computing for Continues Interactive Applications over Mobile Network, ACM, 2016 (pgs. 375-389), hereinafter Cho) discloses, when the ACACIA device manager receives a match through LTE-direct, it sends a request to setup dedicated bearer to Mobile edge computing Registration Server (MRS) through a default bearer (please see Fig. 5, page 382, step 1), Cho further discloses that ACACIA leverages LTE-direct capabilities to help localize the client in the environment, and uses the client’s location information to speed up the continuous interactive applications (please see page 380, section 5, first paragraph).
 However Cho fails to explicitly disclose “provide the indication about the at least one user equipment to at least one other apparatus, the indication provided via a shared database and/or via signaling to the at least one other apparatus;
receive, from a mobile edge application at the apparatus a request for location information for the at least one user equipment in a zone of coverage associated with the apparatus; and 
send, to the mobile edge application, the requested location information.”, in combination with the other claim elements and features.
Regarding claim 65, in addition to Applicant’s amendments filed on
04/05/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Cho discloses, when the ACACIA device manager receives a match through LTE-direct, it sends a request to setup dedicated bearer to Mobile edge computing Registration Server (MRS) through a default bearer (please see Fig. 5, page 382, step 1), Cho further discloses that ACACIA leverages LTE-direct capabilities to help localize the client in the environment, and uses the client’s location information to speed up the continuous interactive applications (please see page 380, section 5, first paragraph).
 However Cho fails to explicitly disclose “providing, by the first mobile edge computing server, the indication about the at least one user equipment to at least one other mobile edge computing server, the indication provided via a shared database and/or via signaling to the at least one other mobile edge computing server;
receiving, at the first mobile edge computing server from a mobile edge application at the  first mobile edge computing server, a request for location information for the at least one user equipment in a zone of coverage associated with the first mobile edge computing server; and 
sending, to the mobile edge application, the requested location information.”, in 
combination with the other claim elements and features.
Regarding claim 73, in addition to Applicant’s amendments filed on 04/05/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Cho discloses, when the ACACIA device manager receives a match through LTE-direct, it sends a request to setup dedicated bearer to Mobile edge computing Registration Server (MRS) through a default bearer (please see Fig. 5, page 382, step 1), Cho further discloses that ACACIA leverages LTE-direct capabilities to help localize the client in the environment, and uses the client’s location information to speed up the continuous interactive applications (please see page 380, section 5, first paragraph).
However Cho fails to explicitly disclose “providing, by the first mobile edge computing server, the indication about the at least one user equipment to at least one other mobile edge computing server, the indication provided via a shared database and/or via signaling to the at least one other mobile edge computing server;
receiving, at the first mobile edge computing server from a mobile edge application at the first mobile edge computing server, a request for location information for the at least one user equipment in a zone of coverage associated with the first mobile edge computing server; and 
sending, to the mobile edge application, the requested location information.”, in combination with the other claim elements and features.
Therefore, claims 54-74 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645